709 S.E.2d 1 (2011)
In the Matter of Russell Thomas BRIDGES.
No. S11Z0572.
Supreme Court of Georgia.
March 25, 2011.
Sarah Evans Lockwood, for Office of Bar Admissions.
PER CURIAM.
In 1993 this Court accepted Russell Thomas Bridges's voluntary surrender of his license to practice law after he pled guilty in the Superior Court of Upson County to one count of manufacturing marijuana. In the Matter of Bridges, 263 Ga. 112, 429 S.E.2d 521 (1993). He was sentenced to ten years probation, with one year of intensive probation, plus a $5,000 fine, and 100 hours of community service. He was granted a full pardon on September 27, 2002.
In October 2009 Bridges filed with the Office of Bar Admissions an Application for Certification to Practice Law, which serves as an application for readmission. He also filed a statement of rehabilitation in accordance with In re Cason, 249 Ga. 806, 294 S.E.2d 520 (1982), to which he attached letters of personal reference supporting the application from 23 members of the Bar and from 37 community members. The State Bar did not oppose the application. The Board to Determine Fitness of Bar Applicants held a meeting in November 2010 after which it filed its report indicating its vote to grant certification of fitness for readmission, and it also filed the record of the proceedings with the Clerk of this Court so that the Court could make the final determination regarding Bridges's certification of fitness as required by Part A, Section 10(e) of the Rules Governing Admission to the Practice of Law in Georgia, as revised on January 8, 2010 (the "Rules"). The Board has demonstrated compliance with the notice and confirmation requirements of Part A, Section 10(d) of the Rules.
The record shows that since his conviction Bridges has shown remorse and has strived to act with integrity and responsibility through his hard work, his devotion to family, and as a volunteer in his community. As did the Board, we find the letters of personal reference to be persuasive, and we conclude that Bridges has shown that he is entitled to be certified as fit to practice law in Georgia. Further, it appears that Bridges has met all of the procedural requirements of Part A, Section 10 for approval of his application for certification of fitness. Accordingly, this Court hereby grants Bridges's application for certification of fitness and orders that, upon satisfaction of all the requirements of Part B of the Rules, including taking and passing the Georgia Bar Examination and achieving a scaled score of 115 on the Multi-State Bar Examination, see Part B, Section 8, Bridges may be reinstated as an attorney licensed to practice law in the State of Georgia.
Certification of fitness for readmission granted.
All the Justices concur.